Citation Nr: 0826030	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-03 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased apportionment of VA disability 
benefits on behalf of the veteran's dependent child for the 
period from August 1, 2002, through April [redacted], 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1971.  The appellant is his ex-wife, who is seeking 
additional apportionment benefits on behalf of the veteran's 
daughter, K., for the period from August 1, 2002, which is 
the first day of the month following the appellant's filing 
of the claim, until K. turned 18 years old on April [redacted], 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 Special Apportionment Decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC, that increased K.'s apportionment from $46 
to $50 per month but denied an additional increase.

A September 2004 Special Apportionment Decision granted K. 
$92 per month from April [redacted], 2004, to May 1, 2004, and $202 
per month from May 1, 2004, to July 1, 2004.  These totals 
reflected the amount of money the veteran was receiving on 
K.'s behalf.   They are not subject to review in the current 
appeal.

In a January 2005 Statement of the Case (SOC), the 
appellant's claim of entitlement to an increased 
apportionment on K.'s behalf was granted.  The appellant was 
granted increased apportionment amounts from $50 per month to 
$89 per month from August 1, 2002, $90 per month from 
December 1, 2002, and $92 per month from December 1, 2003, 
through April [redacted], 2004.  These increases were equal to the 
amount of money that the veteran was receiving on K.'s 
behalf.

In her January 2005 Substantive Appeal, the appellant stated 
that she was requesting the total amount of the money given 
to the veteran for K.  This statement will be further 
discussed below.

In May 2008, a Central Office Hearing was held before the 
undersigned Veterans Law Judge in Washington, DC.  A 
transcript of the hearing is of record.  

The case at hand involves a dispute between the veteran and 
his ex-wife over the amount of the monthly apportionment 
benefits allocated to their daughter before her eighteenth 
birthday.  In May 2008, the Board was notified that the 
veteran had died in December 2007.  While there is no death 
certificate of record, the Board notes that the veteran's VA 
benefit payments were cancelled in December 2007.  While 
appeals normally cease with the death of the veteran, the 
Board finds that it may still decide the contested claim at 
issue, as the appellant in this cases not the veteran, and 
the issue on appeal involves her entitlement to an 
apportionment of benefits during the period in which the 
veteran was alive, rather than entitlement to ongoing 
benefits now and in the future.  Furthermore, as will be 
discussed in detail below, the appellant's claim is being 
denied; thus, there is no prejudice to the veteran in 
proceeding with a decision on her appeal.

The RO developed the claim as a simultaneously contested 
claim, and the due process requirements for such a claim are 
applicable.  38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 
19.100-102, 20.500-504 (2007). 


FINDINGS OF FACT

1.  From the period of August 1, 2002, to April [redacted], 2004, the 
veteran received a total of $1807.07 in additional 
compensation for his daughter K.

2.  Prior to the January 2005 SOC, the appellant had been 
paid $50 per month on behalf of K, for a total of $1005.67.  

3.  The January 2005 SOC determined that the appellant was 
entitled to the entire amount the veteran had been paid for 
K.  VA records valued this amount at $1811.07.  

4.  As a result of the January 2005 SOC, the appellant was 
awarded $805.40, which was the difference between the amount 
she had already been paid and the amount to which she was 
entitled.

5.  An increase in the amount apportioned from the veteran's 
VA benefits from August 1, 2002, to April [redacted], 2004, would have 
caused him undue financial hardship.   


CONCLUSION OF LAW

The criteria for an increased monthly apportionment of the 
veteran's VA disability compensation benefits to the 
appellant on behalf of his dependent daughter K. for the 
period from August 1, 2002, to April [redacted], 2004, have not been 
met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 
3.451, 3.453 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

However, the Court has held that the VCAA does not apply to 
decisions regarding how benefits are paid.  Sims v. Nichols, 
19 Vet. App. 453, 456 (2006).  An apportionment decision 
involves a determination as to how existing benefits are 
paid, such as between a veteran and his dependent in the case 
at hand.  Under the reasoning in Sims, the VCAA would not 
appear to be applicable to apportionment adjudications.  In 
any event the requirements of the VCAA have been met in this 
case.

The Board points out that both the appellant and the veteran 
have been advised by the RO of the appropriate laws and 
regulations relating to requests for apportionment.  The RO 
has also explained to the appellant and the veteran the bases 
for determining the amount of additional benefits that the 
appellant should receive on behalf of K.  The RO also 
afforded the veteran the opportunity to present information 
and evidence in support of the claim during a September 2004 
Informal Hearing.  The appellant provided her testimony at 
the May 2008 Central Office Hearing.  The Board finds that 
these actions satisfy any duties to notify and assist owed 
the veteran and the appellant in the development of this 
claim.  

The Board is cognizant that, due to his passing, the veteran 
was obviously unable to provide testimony at the May 2008 
hearing, as would normally have been his right under the 
regulations applicable to contested claims.  However, as the 
appellant's claim is being denied; thus, there is no 
prejudice to the veteran's interests in proceeding with a 
decision on this appeal.

II.  Apportionment

The appellant is seeking an increased apportionment on behalf 
of her daughter K. for the period from August 1, 2002, to 
April [redacted], 2004.  In her February 2005 Substantive Appeal, the 
appellant specified that she was requesting '$1308.00 due to 
me for the support of our daughter.'  It is not entirely 
clear how the appellant reached the $1308 figure.  As noted 
in the Introduction, the January 2005 SOC granted the 
appellant entitlement to the entire sum of the additional 
compensation that was paid to the veteran for K., for a total 
award of $1811.07.  

The appellant essentially contends that she should receive a 
greater apportionment for K. because she had to pay all of 
the expenses that came from raising K.  She noted that K. 
incurred large medical bills due to some serious health 
problems.  The appellant also contends that payment of an 
increased apportionment would not cause the veteran undue 
hardship because he had assets that he did not report to VA.

When a veteran is not residing with his or her spouse, or 
when a veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary. 38 
U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A 
'general' apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a 'special' apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation benefits payable may 
be apportioned between the veteran and his or her dependents 
on the basis of the facts of the individual case, as long as 
it does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.

38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the veteran's benefits is ordinarily 
considered to constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee.  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a 'general' apportionment, 
but special circumstances exist which warrant giving 
'dependents' additional support.  See, e.g., Vet. Reg. No. 
6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 
6(c), 4 (June 1934).

Since this case involves a claim to an increased apportioned 
share of the veteran's VA benefits, and the underlying 
apportionment has already been established, 38 C.F.R. § 3.453 
applies because it governs such determinations of the rate of 
apportionment.  Under 38 C.F.R. § 3.453, the hardship of the 
parties is to be considered for the purpose of determining 
the rate or amount of apportionment.

The 'benefit-of-the-doubt' rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).
 
The Board has considered the evidence of record and the 
contentions of both the veteran and appellant, and finds that 
the evidence of record does not support an increase in the 
amount of the apportionment to the appellant.

During the period of this appeal, the veteran was awarded 
monthly disability benefits that totaled between $2376 and 
$2458.  He received between $2287 and $2366 in disability 
payments per month, and the remaining $89 to $92 per month 
was withheld for K. and paid to the appellant.  

A January 2004 statement from the veteran indicated that his 
average monthly expenses totaled $2393.  He estimated $70 for 
miscellaneous items including cigarettes; $450 for rent; $87 
for gas; $65 for electricity; $111 for telephone; $118 for 
college costs, including tuition and books; $325 for health 
insurance for his spouse; $252 for life insurance for him and 
his spouse; $300 for items such as food, soap, and detergent; 
$200 for clothes and shoes; $95 for laundry and dry cleaning; 
$82 for transportation; $120 on credit cards; $18 on banking 
fees; and $100 on entertainment.  According to the March 2004 
Special Apportionment Decision, the veteran also had $15 
withheld each month for government life insurance premiums, 
for a total of $2408.  This total equaled the $2408 total 
compensation benefits that he was receiving from VA.   

The veteran noted that he needed his wife at home to take 
care of him due to his service-connected disabilities.  She 
was consequently unable to seek or retain gainful employment.  
He stated that any reduction in his benefits would seriously 
strain their finances.  

In March 2004, the veteran submitted a statement noting that 
his telephone had been disconnected and that his electricity 
and gas were about to be disconnected.  At his September 2004 
hearing, the veteran testified that his gas and telephone had 
been disconnected due to outstanding bills.  His electricity 
was on the verge of being disconnected due to an unpaid bill.  
He owed VA $77.64 for the annual interest payment on a loan.  
He owned $500 in unpaid rent and would have had to pay $1025 
in order to get his rent payments up to date.  He was 
scheduled to report to court for a summons on the issue of 
unpaid rent.  There was the possibility that the veteran 
would be evicted and end up homeless.  The veteran submitted 
documents verifying this information.

The veteran also reported that he no longer paid for health 
insurance for his wife, and he was no longer paying life 
insurance premiums for him and his wife.  He stated that his 
bank account had been closed by the bank and that he no 
longer was making credit card payments so that he could pay 
other bills.  The veteran also noted that he owed debts to 
his uncle, nephew, and cousin in repayment of personal loans 
they made him.  

In a July 2002 statement, the appellant reported monthly 
expenses of $1775 and total monthly income of $1246.  She 
reported income of $1200 per month, and was noted to receive 
$46 per month with the apportionment of the veteran's check.  
Her expenses were as follows: $350 for rent; $400 for food; 
$175 for utilities, including electricity; $75 for telephone; 
$125 for transportation; $200 for clothing and maintenance; 
$100 for cable; $100 for school lunch; $50 for school 
supplies; $50 for life insurance; and $150 for health and 
medical expenses.  Her net income after expenses was noted to 
be -$529 per month.  The appellant noted that she sometimes 
borrowed from family and friends to make up the deficit.  

The appellant has also claimed that the veteran inherited 
land from his mother that was not reflected in the income and 
expense reports he provided to VA.  She testified that the 
veteran and his wife were living with the wife's family after 
they were evicted and would not have been paying all of the 
expenses that he reported.  

Both the appellant and the veteran in this case incurred 
expenses that greatly exceeded their income.  Considering 
that the appellant's monthly expenses exceeded her income by 
$529 and that she was responsible for paying K.'s medical and 
living expenses, the Board concludes that the appellant 
demonstrated a credible financial need for increased 
apportionment.  

The Board also finds, however, that an increase in the amount 
apportioned to the appellant on behalf of K. would have 
caused the veteran undue hardship.  The Board notes that the 
veteran's financial condition appeared to deteriorate 
throughout the course of this claim and that he was no longer 
able to keep a bank account or pay his credit card debt.  The 
Board further notes that the discontinuation of his wife's 
health insurance, his inability to pay his utilities, and his 
eviction for failure to pay rent demonstrate severe financial 
hardship.  While the appellant contends that the veteran was 
not forthright in reporting his income and expenses, she has 
presented no evidence to substantiate this claim, whereas the 
veteran did submit documentation to verify his financial 
troubles.  Consequently, it cannot be said that an increase 
in the apportionment already awarded would have presented no 
undue hardship to the veteran or other persons of interest.  
Thus, the criteria for the assignment of an increased 
apportioned share of the veteran's disability benefits have 
not been met under 38 C.F.R. § 3.451 and § 3.453.

The Board is sympathetic to the appellant in that, as noted, 
she has clearly demonstrated a financial need for increased 
apportionment.  However, the applicable regulations provide 
for consideration not only for her needs and that of her 
daughter, but also the veteran.  For the period under 
consideration, she was awarded the full amount that the 
veteran would have received for K. had she been a dependent 
receiving his full support.  As noted, the veteran submitted 
persuasive evidence establish the financial troubles he was 
experiencing as well, and it cannot be said that an increase 
in the apportionment already awarded would have presented no 
undue hardship to the veteran.

For these reasons, the evidence is against the grant of an 
increased apportioned share of the veteran's VA compensation 
benefits.





ORDER

Entitlement to an increased apportionment of VA disability 
benefits on behalf of the veteran's dependent child for the 
period from August 1, 2002, through April [redacted], 2004, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


